


Exhibit 10.31


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (this “Agreement”) is made and entered into
as of the Execution Date (as defined below), by and between Michael R.
Chambrello (“Executive”) and Scientific Games Corporation, a Delaware
corporation (the “Company”).
WHEREAS, Executive has been employed most recently as Chief Executive
Officer-Asia Pacific Region for the Company pursuant to an Employment Agreement
dated as of July 1, 2005 (executed on June 17, 20015), as amended by the Letter
Agreement dated as of August 2, 2006, the Letter Agreement dated as of May 8,
2008, the Amendment to Employment Agreement, dated as of December 30, 2008, and
the Amendment to Employment Agreement dated as of November 29, 2010 (as so
amended, the “Employment Agreement”);
WHEREAS, the Company and Executive desire to enter into this Agreement in
connection with Executive’s separation from employment with the Company;
NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth in this Agreement, the parties hereby agree
as follows:
1.Separation. Executive ceased serving as Chief Executive Officer-Asia Pacific
Region for the Company as of December 31, 2013 (the “Separation Date”). The
Employment Agreement (and, as to Executive, the Program (as defined below))
shall automatically terminate and be of no further force or effect as of the
Separation Date, except that Sections 7.1, 7.2, 7.3, 7.5, 7.6, 7.7, 7.10 and the
last two sentences of Section 6(i) of the Employment Agreement (collectively,
the “Surviving Provisions”) and Section 8 of the Employment Agreement shall
survive such termination and continue in full force and effect in accordance
with their respective terms (and the Surviving Provisions are incorporated
herein by reference). Effective upon the Separation Date, Executive shall be
deemed to have resigned from all officer, director, manager, and trustee
positions of the Company and its subsidiaries and affiliates and, following the
Separation Date (and shall execute any separate resignation letters if requested
by the Company), Executive shall not represent himself as being an employee,
officer, director, manager, agent, or representative of the Company or any of
its subsidiaries or affiliates. The Separation Date shall be the termination
date of Executive’s employment for purposes of participation in and coverage
under all benefit plans and programs sponsored by or through the Company and any
of its subsidiaries or affiliates, except as otherwise specifically provided
herein.
2.    Consideration to Executive. Except for any payments or benefits Executive
has accrued or vested in pursuant to Executive’s participation in the Company’s
401(k) plan and Elective Deferred Compensation Plan, which shall be subject to
the terms and conditions set forth in such plans, Executive acknowledges and
agrees that the payments and benefits set forth in this Section 2 fulfill any
and all of the Company’s obligations due to Executive under any agreement or
bonus, incentive compensation, severance or separation plan or allowance or any
other compensation or benefit plan or arrangement maintained by the Company or
any of its subsidiaries (including the Employment Agreement and the Program),
and Executive specifically acknowledges and agrees that Executive is entitled to
no other compensation or benefits (of any kind or nature whatsoever) from the
Company or any of its subsidiaries. In full consideration of Executive’s
promises, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, and
subject to this Agreement becoming irrevocable in accordance with Section 15,
the Company shall provide the following payments and benefits to Executive
(subject to applicable withholdings):
(a)    any accrued but unpaid base salary of Executive for services rendered
prior to the Separation Date, payable within 30 days of the Separation Date (and
subject to applicable withholdings);

1



--------------------------------------------------------------------------------




(b)    reimbursement in accordance with the Company’s policies of any unpaid
reasonable business expenses and disbursements incurred by Executive prior to
the Separation Date; provided, however, that Executive must submit vouchers for
any such expenses in accordance with the Company’s standard procedures within
fourteen (14) days after the Separation Date;
(c)    no later than March 15, 2014, in lieu of any Incentive Compensation (as
defined in the Employment Agreement) for 2013, payment of a lump sum amount
equal to the Incentive Compensation (if any) for 2013 payable to Executive in
accordance with Section 3(b) of the Employment Agreement (subject to applicable
withholdings);
(d)    no later than March 11, 2015, in full satisfaction of Executive’s
entitlements under the Asia-Pacific Business Incentive Compensation Program (the
“Program”), payment of a lump sum amount equal to the product of (i) 36.7%, (ii)
the Final Incentive Compensation Pool (as defined in the Program) (if any), and
(iii) a fraction, the numerator of which is 1,096, and the denominator of which
is 1,461 (subject to applicable withholdings);
(e)    subject to Section 7.6 of the Employment Agreement, and except to the
extent otherwise provided at the time of grant under the terms of any equity
award made to Executive, full vesting of all unvested restricted stock units
(“RSUs”) held by Executive as of the Separation Date, and, in all other
respects, all such RSUs shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted; and
(f)    if Executive elects to continue COBRA coverage under the Company’s group
health plan in accordance with COBRA, the monthly premiums for such coverage for
a period of eighteen (18) months (based on Executive’s current coverage
elections), such amount to be paid by the Company directly to the provider
during such period (thereafter, Executive will be responsible for paying the
entire COBRA premium). As soon as reasonably practicable following the
Separation Date, the Company will provide Executive with timely and adequate
notice of Executive’s right to continue group insurance benefits under COBRA.
For the avoidance of doubt, in the event of Executive’s death prior to the time
when all payments under this Section 2 have been made, Executive’s estate shall
receive such payments not already paid to Executive in accordance with this
Section 2.
3.    General Release of Claims.
(a)    In consideration of the Company’s promises, covenants and agreements set
forth in this Agreement, including the payment and benefits set forth in Section
2(c) through (f), which Executive hereby acknowledges are not otherwise owed to
Executive but for Executive’s release of Claims (as defined below) set forth
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Executive hereby knowingly, voluntarily and irrevocably
releases, waives and forever discharges, to the fullest extent permitted by law,
on Executive’s own behalf and on behalf of Executive’s agents, assignees,
attorneys, heirs, executors, administrators and anyone else claiming by or
through Executive (collectively, the “Releasors”), the Company and each of its
affiliates, subsidiaries, predecessors, successors and assigns, and each of its
and their respective past or present stockholders, members and other equity
holders, and each of its and their respective past or present directors,
managers, executives, officers, insurers, attorneys, employees, consultants,
agents and employee benefits plans, and trustees, fiduciaries, and
administrators of those plans (collectively, the “Released Parties”), of and
from any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages (including consequential, punitive or exemplary damages),
liabilities or the like of whatever nature (including attorneys’ fees and
costs), whether under local, state or federal law or equity or otherwise,
whether known or unknown, and whether asserted and unasserted (collectively,
“Claims”), that Executive and/or any of the other Releasors have or may have
against any of the Released Parties arising on or prior to the Effective Date or
in any way relating to or arising out of any

2



--------------------------------------------------------------------------------




aspect of Executive’s employment with the Company, separation from employment
with the Company or Executive’s treatment by the Company while in the Company’s
employ, including all Claims for or related to:
(i)    salary and other compensation or benefits, including overtime if
applicable, incentive (cash or equity) compensation, bonuses, severance pay or
vacation pay, or any benefits under the Employee Retirement Income Security Act
of 1974, or any other local, state or federal law;
(ii)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy-related disability, family
status, leave of absence (including the Family Medical Leave Act or any other
federal, state or local leave laws), handicap (including The Rehabilitation Act
of 1973), medical condition or disability, or any other characteristic covered
by law under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, Sections 1981 through 1988 of the
Civil Rights Act of 1866, and any other federal, state, or local law prohibiting
discrimination in employment, the Worker Adjustment and Retraining Notification
Act, or any other federal, state or local law concerning plant shutdowns, mass
layoffs, reductions in force or other business restructuring;
(iii)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;
(iv)    matters arising under the Sarbanes-Oxley Act of 2002 and any other
federal, state or local whistleblower laws;
(v)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including breach of any express or implied
covenants of or under the Employment Agreement;
(vi)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(vii)    any violation of any Fair Employment Practices Act, Equal Rights Act,
Civil Rights Act, Minimum Fair Wages Act, Payment of Wages Act or any comparable
federal, state or local law;
(viii)    any violation of the New York State Human Rights Law, New York Labor
Act, New York Equal Pay Act, New York City Human Rights Law, New York Civil
Rights Law, New York Rights of Persons with Disabilities Law, New York Sexual
Orientation Non-Discrimination Act, New York Equal Rights Law, the New York
State Workers’ Compensation and Disability Benefit Laws (including the
retaliation provisions thereof), and New York City Administrative Code and
Charter, or any comparable federal, state or local law;
(ix)    any violation of the Connecticut Family and Medical Leave Act, Conn.
Gen. Stat. §31-51kk et seq., the Connecticut Fair Employment Practices Act,
Conn. Gen. Stat. (Rev. 1958, Supp. 2003), §46a-51 et seq., the Connecticut and
Federal Wage and Hour Laws as allowed by law, Conn. Gen. Stat. §31-51m and
§31-51q, the Connecticut Whistleblower Law, Conn. Gen. Stat. § 31-51m, the
Connecticut Free Speech Law, Conn. Gen. Stat. § 31-51q, the Connecticut OSHA, as
amended, the Connecticut Equal Pay Law, Conn. Gen. Stat. § 31-58(e) et seq.; §§
31-75 and 31-76, Connecticut Drug Testing Law, Conn. Gen. Stat. § 31-51t et
seq., the Connecticut AIDS Testing and

3



--------------------------------------------------------------------------------




Confidentiality Law, Conn. Gen. Stat. § 19a-581 et seq., the Connecticut Age
Discrimination and Employee Benefits Law, Conn. Gen. Stat. § 38a-543, the
Connecticut Reproductive Hazards Law, Conn. Gen. Stat. § 31-40g et seq., the
Connecticut Smoking Outside the Workplace Law, Conn. Gen. Stat. § 31-40s, the
Connecticut Electronic Monitoring of Employees, Conn. Gen. Stat. § 31-48b and d,
the Connecticut statutory provisions regarding protection of social security
numbers and personal information, Conn. Gen. Stat. § 42-470 et seq., the
Connecticut law concerning consumer privacy and identity theft, Conn. Gen. Stat.
§ 42-470 et seq., the Connecticut law preventing the use of credit scores by
certain employers in hiring decisions, (originally P.A. 11-223), and the
Connecticut Paid Sick Leave Law (originally P.A. 11-52), and any claim or charge
of retaliation under any federal or state law, including Connecticut General
Statutes §31-290a and Connecticut Wage and Hour Laws, Conn. Gen. Stat. §31-69b;
(x)    costs, fees, or other expenses, including attorneys’ fees; and
(xi)    any other Claim of any kind whatsoever, including any claim that this
Agreement was induced or resulted from any fraud or misrepresentation by the
Company.
Notwithstanding the foregoing, Executive is not hereby releasing, waiving or
discharging: (i) any Claims or rights to enforce this Agreement against the
Company; (ii) any Claim for indemnification by the Company pursuant to Section 8
of the Employment Agreement or under the Company’s certificate of incorporation
or bylaws, in each case, to the extent provided therein; and (iii) any Claims
that Executive cannot lawfully release. Notwithstanding the foregoing, Executive
is also not hereby releasing, waiving or discharging Executive’s right to file a
charge with an administrative agency (including the Equal Employment Opportunity
Commission and the National Labor Relations Board) or participate in any agency
investigation. Executive is, however, hereby releasing, waiving and forever
discharging Executive’s right to recover money or other damages in connection
with any such charge or investigation. Executive is also hereby releasing,
waiving and forever discharging Executive’s right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission, National Labor Relations Board or any other federal,
state or local agency.
(b)    BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO
BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST ANY OF THE RELEASED
PARTIES WITH RESPECT TO ANY OF THE CLAIMS RELEASED, WAIVED OR DISCHARGED IN
SECTION 3(A). Executive agrees that the release set forth herein will bar all
Claims of every kind, known or unknown, released, waived or discharged in
Section 3 and further agrees that no non-governmental person, organization or
other entity acting on Executive’s behalf has in the past or will in the future
file any lawsuit, arbitration or proceeding asserting any Claim that is
released, waived or discharged under this Agreement. If Executive initiates,
files or pursues a lawsuit, arbitration or other proceeding asserting any Claim
released, waived or discharged under this Agreement: (i) Executive will pay for
all costs, including reasonable attorneys’ fees, incurred by any of the Released
Parties in defending against such Claim (unless such Claim is a charge with the
Equal Employment Opportunity Commission or the National Labor Relations Board);
(ii) Executive gives up any right to damages in connection with any
administrative, arbitration or court proceeding; and (iii) if Executive is
awarded damages, Executive will assign to the Company Executive’s right, title
and interest in and to all such damages. Notwithstanding the foregoing, this
Section 3(b) does not limit Executive’s right to challenge the validity of this
Agreement in a legal proceeding under the Older Workers Benefit Protection Act,
29 U.S.C. § 626(f), with respect to claims under the ADEA. This Section 3(b)
also is not intended to and shall not limit the right of a court to determine,
in its discretion, that the Company is entitled to restitution, recoupment or
setoff of any payments made to Executive by the Company should this Agreement be
found to be invalid as to the release of claims under the ADEA.

4



--------------------------------------------------------------------------------




(c)    Executive agrees that Executive shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims against any of the
Released Parties by other current or former employees, officers or other third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
(d)    Executive represents, warrants and agrees that Executive has not filed,
instituted, prosecuted or maintained any administrative, judicial or other
Claim, suit or legal or other proceeding against any of the Released Parties,
and that Executive will not file, institute, prosecute or maintain such a Claim,
suit or proceeding at any time hereafter based on any events, actions or
omissions occurring on or prior to the Effective Date. Executive understands and
agrees that this Agreement will be pleaded as a full and complete defense to any
such Claim, suit or proceeding that is or may be filed, instituted, prosecuted
or maintained by Executive or any other Releasor.
4.    Affirmations. Executive hereby acknowledges and agrees that:
(a)    Executive has no known workplace injuries or occupational diseases that
Executive has not reported to the Company in writing and Executive either has
been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or under any applicable Company policy or any
local, state, or federal law;
(b)    Executive has not been involved in, has not complained of, and Executive
is not aware of: (i) any fraudulent activity; (ii) any uncured failure of the
Company’s books, records and accounts to accurately and fairly reflect
transactions and dispositions of assets; or (iii) any violations of any gaming,
anti-money laundering, anti-corruption, bribery, or competition law, which would
form the basis of a claim of fraudulent or illegal activity by the Company or
any other Released Party; and
(c)    If Executive breaches the provisions of this Agreement, then the Company
will be entitled to an appropriate remedy against Executive, which may include
injunctive relief and monetary damages, as well as the return of any payments,
reimbursements or benefits Executive has received hereunder, and the payment of
the Company’s legal fees.
5.    Executive’s Cooperation.
(a)    Executive agrees that Executive will provide reasonable assistance to,
and will cooperate with, the Company and its subsidiaries and affiliates with
respect to matters or issues which took place or arose during Executive’s tenure
with the Company, including any attorney retained by any of them or any other
representative acting on their behalf, in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation. The parties acknowledge and agree that such
cooperation may include Executive making himself available for meetings,
interviews, statements, testimony or the signing of affidavits, and providing to
the Company any documents or information in Executive’s possession or under
Executive’s control relating to any such litigation, regulatory matter or
investigation, provided that any such meeting, interviews, statements or
testimony do not unduly interfere with Executive’s work schedule or other
post-Company duties. The Company shall reimburse Executive promptly after
Executive submits receipts or other documents reasonably acceptable to the
Company for actual out-of-pocket expenses reasonably incurred by Executive and
approved by the Company in connection with Executive’s performance under this
Section 5 and otherwise in accordance with the Company’s reimbursement policy;
provided, however, that Executive shall not be entitled hereunder to any expense
reimbursement for a reasonable amount of Executive’s time spent testifying or
otherwise cooperating in any matter in which Executive is a defendant in the
proceeding or a named subject or target of the litigation, regulatory matter, or
investigation.

5



--------------------------------------------------------------------------------




(b)    Executive represents and warrants that Executive has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation involving conduct in which Executive was involved or
had knowledge in connection with Executive’s employment with the Company. In the
event of a material breach of this Section 5, Executive agrees that, following
delivery of notice of such breach to Executive and provided that Executive has
not fully cured such breach to the Company’s reasonable satisfaction within five
(5) business days following delivery of such notice (or such shorter period as
may be required under the circumstances) or such breach is not curable in the
reasonable opinion of the Company, the Company may, in its sole discretion,
require Executive to (and, if it so requires, Executive shall) reimburse the
Company in full any payments, reimbursements or benefits Executive has received
under any provision of this Agreement.
6.    Confidentiality of Agreement. The parties agree that it is a material
condition of this Agreement that Executive shall keep the terms of this
Agreement strictly and completely confidential and that Executive will not
directly or indirectly make or issue any private statement, press release or
public statement, or communicate or otherwise disclose to any executive or
employee of the Company or any of its subsidiaries (past, present or future) or
to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this Agreement, except as may be required by
law or compulsory process; provided, however, that (a) Executive may disclose
the terms of this Agreement to Executive’s immediate family, attorneys, and
accountants or other financial advisors so long as they agree to abide by the
foregoing confidentiality restriction and (b) Executive may disclose any
information relating to this Agreement that the Company publicly discloses. For
the avoidance of doubt, nothing herein shall prohibit Executive from disclosing
a copy of Section 7 of the Employment Agreement to the extent required by
Section 7.1(c) of the Employment Agreement. The Company shall not issue any
press release or other public statement disclosing the terms set forth in this
Agreement; provided, however, nothing herein shall restrict the Company from
disclosing the existence of this Agreement (or the terms hereof) to the extent
that the Company deems it necessary or advisable in connection with any
applicable law, rule or regulation, including United States securities laws and
rules or regulations of a securities exchange.
7.    Return of Company Property. Executive agrees that Executive has or will
surrender to the Company by the Separation Date all Company credit cards,
parking cards, security badges, cell or “smart” phones, pagers, Blackberries,
computer equipment (including tablet computers) and expense accounts, and that
Executive will submit all outstanding travel vouchers, business expenses and the
like no later than fourteen (14) days after the Separation Date. Executive
further agrees that Executive has returned or will return to the Company, on or
before the Separation Date, and will not keep, maintain or permit any copy of,
any other Company property, including any documents, papers, files or records in
any media (whether stored on Company or personal property), but not including
e-mail personally directed to Executive at the Company’s e-mail address, which
may be in Executive’s possession, custody or control.
8.    Non-Admissions. The parties recognize that, by entering into this
Agreement, neither the Company nor Executive admits, and each specifically
denies, any violation of any local, state, federal, or other law, whether
regulatory, common or statutory.
9.    Rights After Breach. Executive agrees that, in the event that Executive
materially breaches any provision of this Agreement or otherwise engages in (or,
prior to the Effective Date, has engaged in) any other act or omission that has
caused or may reasonably be expected to cause injury to the interest or business
reputation of the Company, in addition to rights otherwise set forth in this
Agreement: (a) following delivery of notice of such breach, act or omission to
Executive and provided that Executive has not fully cured such breach or injury
to the Company’s reasonable satisfaction within five (5) business days following
delivery of such notice (or such shorter period as may be required under the
circumstances) or such breach is not curable in the reasonable opinion of the
Company, the Company shall have the right to (i) offset or reduce or discontinue
any payments, reimbursements, or benefits that he otherwise would be entitled to
receive hereunder and (ii) demand repayment of or reimbursement for, and
Executive shall immediately repay or reimburse the Company upon demand, any or
all payments,

6



--------------------------------------------------------------------------------




reimbursements, or benefits paid or provided to Executive hereunder; and (b) the
Released Parties shall be entitled to file counterclaim(s) against Executive in
the event of Executive’s breach of the covenant not to sue contemplated by this
Agreement and may recover from Executive any repayment or reimbursement not made
to the Company, as required by Section 9(a), as well as any and all other
resulting actual or consequential damages, including attorneys’ fees and costs.
10.    Waiver of Breach. One or more waivers of a breach of any covenant, term
or provision of this Agreement by any party shall not be construed as a waiver
of a subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.
11.    409A. The Company makes no representations or warranties regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including under Section 409A of the Internal Revenue Code of
1986 (the “Code”), and applicable administrative guidance and regulations.
Section 409A of the Code governs plans and arrangements that provide
“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements. To the extent any
payments of money or other benefits due to Executive under this Agreement could
cause the application of an acceleration or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payments or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such
acceleration or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code.
12.    Enforcement and Arbitration.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions.
Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement or Executive’s employment
with, or separation from, the Company; provided, however, that the Company shall
be entitled to commence an action in any court of competent jurisdiction for,
and shall be entitled to, injunctive relief in connection with any alleged
actual or threatened violation of any Surviving Provision, Section 16 or any
other restrictive covenants relating to the Company to which Executive is
subject following the Separation Date. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
such judgment or seeking injunctive relief with regard to any Surviving
Provision, Section 16 or any other restrictive covenants relating to the Company
to which Executive is subject following the Separation Date, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Southern District of New
York; (ii) the Supreme Court of the State of New York, New York County; or (iii)
any other court having jurisdiction; provided, that damages for any alleged
violation of any Surviving Provision, Section 16 or any other restrictive
covenants relating to the Company to which Executive is subject following the
Separation Date, as well as any claim, counterclaim, or cross-claim brought by
the Executive or any third party in response to, or in connection with, any
court action commenced by the Company seeking injunctive relief, shall remain
exclusively subject to final and binding arbitration as provided for herein. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection that either may now or hereafter have to such
jurisdiction, venue, and any defense of inconvenient forum. Thus, except for the
claims excluded above, this Section 12 covers all common law and statutory
claims (whether arising under federal state or local law), including any claim
for breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful

7



--------------------------------------------------------------------------------




termination, or unlawful discrimination on the basis of gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.
(b)    Any arbitration under this Agreement shall be filed exclusively with the
American Arbitration Association in New York, New York before three arbitrators,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association in effect at the time of submission to
arbitration.  The Company and Executive hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  The Company shall pay
all costs uniquely attributable to arbitration, including the administrative
fees and costs of the arbitrators.  Subject to the last sentence of this Section
12(b), each party shall pay that party’s own costs and attorney fees, if any,
unless the arbitrators rule otherwise.  Executive understands that he is giving
up no substantive rights pursuant to this Section 12(b), and this Section 12(b)
simply governs forum. The prevailing party in any dispute, controversy or claim
arising out of or related to this Agreement (or the Surviving Provisions) shall
be entitled to recover its reasonable costs and attorney fees.
(c)    BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE
ARBITRATION PROVISIONS SET FORTH IN THIS SECTION 12.
13.    Severability. If any provision or term of this Agreement, other than the
Executive’s release set forth herein, is held to be illegal, invalid or
unenforceable, then such provision or term shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never constituted part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision or term, there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid or unenforceable provision, as may be possible and that is legal, valid
and enforceable.
14.    Entire Agreement. This Agreement constitutes the entire Agreement of the
parties, and supersedes all prior and contemporaneous negotiations, prior drafts
of this Agreement and other agreements, oral or written, including whatever
rights, if any, Executive may have had under the Employment Agreement (it being
understood and agreed that the Surviving Provisions and Section 8 of the
Employment Agreement shall survive the Separation Date as contemplated hereby
and thereby and are incorporated herein by reference). No representations, oral
or written, are being relied upon by either party in executing this Agreement
other than the express representations set forth in this Agreement. This
Agreement cannot be changed or terminated unless by express written agreement of
the parties. This Agreement may be executed by each party in separate
counterparts, each of which shall be deemed an original and constitute one
document.
15.    Revocation and Effective Date. Executive may accept this Agreement by
delivering to the Company’s Chief Human Resources Officer, 750 Lexington Avenue,
25th Floor, New York, New York 10022, a faxed or PDF copy of this Agreement
executed by Executive, no later than 5:00 p.m. Eastern Time on the date that is
twenty-one (21) days after this Agreement is initially delivered to Executive,
unless a later date and time is mutually agreed (the date, if any, on which
Executive executes and delivers a copy of this Agreement being the “Execution
Date”), as long as Executive or his counsel delivers to the Company’s Chief
Human Resources Officer (or such officer’s designee) within a reasonable time
(but no more than three (3) business days) thereafter an two originals of this
Agreement executed by Executive on or before the Effective Date. Executive
acknowledges that if Executive does not accept this Agreement in the manner
described above, it will be withdrawn and of no effect. If Executive accepts
this Agreement before the end of the twenty-one (21) days permitted, Executive
represents that Executive has done so voluntarily and with the advice of
Executive’s attorney. Executive may revoke Executive’s acceptance of this
Agreement within seven (7) days of the Execution Date by delivery of written
notice to the Company’s Chief

8



--------------------------------------------------------------------------------




Human Resources Officer, by 5:00 p.m. on the seventh (7th) day following the
Execution Date. Executive acknowledges and agrees that, if Executive revokes
Executive’s acceptance of this Agreement, Executive shall receive none of the
payments or benefits contemplated hereunder and this Agreement shall be null and
void, having have no further force or effect, and that this Agreement will not
be admissible as evidence in any judicial, administrative or arbitral proceeding
or trial. Executive further acknowledges that if the Company’s Chief Human
Resources Officer does not receive from Executive written notice of Executive’s
revocation prior to the expiration of seven (7) days of the Execution Date,
Executive shall have forever waived Executive’s right to revoke this Agreement,
and it shall thereafter have full force and effect as of the eighth (8th) day
after the Execution Date (the “Effective Date”).
16.    Non-Disparagement. At no time shall Executive knowingly make any
statement (whether written or oral), or knowingly encourage any other person to
make any statement, disparaging the performance, conduct, character or business
reputation of the Released Parties or any of them. Nothing contained herein
shall preclude Executive from providing truthful testimony or statements as
required by law or legal process or in response to an investigation by a
governmental, regulatory or self-regulatory body.
17.    Joint Drafting. In recognition of the fact that the parties had an
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against
either party.
18.    Interpretation. If any provision of this Agreement conflicts with any
provision of the Employment Agreement, the provision of this Agreement shall
control and prevail. When a reference is made in this Agreement to any
agreement, contract, document, instrument or other record, such reference shall
be to such agreement, contract, document, instrument or other record as it may
be amended, modified, supplemented or restated from time to time. When a
reference is made in this Agreement to any person, such reference shall be
construed to include such person’s successors and permitted assigns. The word
“will” in this Agreement shall be construed to have the same meaning and effect
as the word “shall.” When a reference is made in this Agreement to a Section or
Attachment, such reference shall be to a Section or Attachment of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” unless the context otherwise indicates. When a
reference in this Agreement is made to a “party” or “parties,” such reference
shall be to a party or parties to this Agreement unless otherwise indicated.
Unless the context requires otherwise, (a) the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement, (b) the word “or” is disjunctive but
not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders. References in
this Agreement to “dollars” or “$” are to U.S. dollars. When a reference is made
in this Agreement to a law, statute or legislation, such reference shall be to
such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time. The headings used herein are for reference only and shall not affect
the construction of this Agreement.
19.    Acknowledgment.
(a)    By executing this Agreement, Executive acknowledges that (i) Executive
has had the opportunity to consider the terms of this Agreement for at least
twenty-one (21) days from the date this Agreement has been initially delivered
to Executive, and has either considered this Agreement and its terms for that
period or has knowingly and voluntarily waived Executive’s right to do so; (ii)
Executive has been advised by the Company pursuant to this Agreement to consult
with an attorney regarding the terms of this Agreement; (iii) Executive has
consulted with an attorney or, in the alternative, waives Executive’s right to
do so, regarding the terms of this Agreement; (iv) any and all questions
regarding the terms of this Agreement

9



--------------------------------------------------------------------------------




have been asked and answered to Executive’s complete satisfaction; (v) Executive
has read this Agreement; (vi) the consideration provided for herein is good and
valuable; and (vii) Executive is entering into this Agreement voluntarily, of
Executive’s own free will, and without any coercion, undue influence, threat or
intimidation of any kind or type whatsoever. Executive further acknowledges and
agrees that any revisions to this Agreement made prior to the Effective Date are
not material and shall not be deemed to affect the amount of time Executive has
to consider this Agreement, and Executive hereby voluntarily waives additional
time for review, if any, with respect to any such revisions.
(b)    Executive hereby acknowledges and confirms that Executive has read all
ten (10) pages of this Agreement and hereby freely and voluntarily assents to
all the terms and conditions in this Agreement, and signs the same as
Executive’s own free act with the full intent of accepting the benefits
contemplated hereby in return for releasing the Released Parties from all Claims
to the extent contemplated herein.
[remainder of this page intentionally left blank]

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on such party’s behalf as of the date written below.




/s/ Michael R. Chambrello     Date: January 8, 2014
Michael Chambrello


SCIENTIFIC GAMES CORPORATION




By: /s/ Peter A. Mani     Date: January 8, 2014
Name:    Peter A. Mani
Title: VP & Chief Human Resources Officer

11

